          Case 1:19-cv-06368-JMF Document 14 Filed 11/06/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 ARTHUR USHERSON,

                Plaintiff,
                                                  Docket No. 1:19-cv-6368 (JMF)
        v.

 BANDSHELL ARTIST MANAGEMENT

                Defendant.

                             NOTICE OF MOTION FOR SANCTIONS

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,

Declaration of Brad R. Newberg dated November 6, 2019, and all exhibits annexed thereto, and

upon all prior proceedings, pleadings, and filings in this action, Defendant Bandshell Artist

Management, by and through their undersigned counsel, hereby moves this Court before the

Honorable Jesse M. Furman, at the Thurgood Marshall United States Courthouse, Courtroom

1105, 40 Foley Square, New York, New York, 10007, for an Order granting sanctions against

Plaintiff Arthur Usherson and Plaintiff’s counsel, Richard Liebowitz, pursuant to this Court’s

inherent authority, Federal Rules of Civil Procedure 16(f) and 41, and 28 U.S.C. § 1927.


Dated: November 6, 2019                                      Respectfully submitted,


                                                             /s/ Brad R. Newberg
                                                             Brad R. Newberg (#BN1203)
                                                             McGuireWoods LLP
                                                             1750 Tysons Blvd.
                                                             Tysons Corner, VA 22102
                                                             T: 703-712-5061
                                                             F: 703-712-5050
                                                             bnewberg@mcguirewoods.com

                                                             Attorney for Defendant Bandshell
                                                             Artist Management
          Case 1:19-cv-06368-JMF Document 14 Filed 11/06/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Notice of Motion for Sanctions

with the Clerk of the Court using the CM/ECF system on this 6th day of November, 2019, which

constitutes service on Plaintiff, a registered user of the CM/ECF system pursuant to Fed. R. Civ.

P. 5(b)(2)(E).

Dated: November 6, 2019

                                                     /s/ Brad R. Newberg
                                                     Brad R. Newberg (#BN1203)
                                                     McGuireWoods LLP
                                                     1750 Tysons Blvd.
                                                     Tysons Corner, VA 22102
                                                     T: 703-712-5061
                                                     F: 703-712-5050
                                                     bnewberg@mcguirewoods.com

                                                     Attorney for Defendant Bandshell Artist
                                                     Management
